                                            Case 4:19-cv-07776-KAW Document 50 Filed 06/29/20 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                     UNITED STATES DISTRICT COURT

                                   5                                    NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7       JOSE MONTANEZ,                                      Case No. 19-cv-07776-KAW
                                   8                       Plaintiff,                          ORDER GRANTING MOTION TO STAY
                                   9                v.                                         Re: Dkt. No. 42

                                  10       CHECKR, INC.,
                                  11                       Defendant.

                                  12
Northern District of California
 United States District Court




                                  13             On May 12, 2020, Defendant filed a motion to compel arbitration. (Dkt. No. 37.)

                                  14   Defendant also filed a motion to stay all proceedings and discovery in this matter pending the

                                  15   Court’s ruling on the motion to compel arbitration. (Dkt. No. 42.)

                                  16             On May 26, 2020, the parties filed a stipulation to modify the briefing schedule for the

                                  17   motion to stay, such that the deadlines would be the same as the motion to compel arbitration.

                                  18   (Dkt. No. 47.) On June 11, 2020, the Court denied the stipulation, explaining:

                                  19                     As a practical matter, the proposed briefing schedule would result in
                                                         the motion to stay being decided at the same time as the motion to
                                  20                     compel arbitration. This would appear to render the motion to stay
                                                         moot, as its stated purpose is to stay the case pending a ruling on the
                                  21                     motion to compel arbitration. Thus, it is not clear why the parties
                                                         are stipulating to a modified briefing schedule, rather than
                                  22                     stipulating to a stay of discovery and/or withdrawing the motion to
                                                         stay.
                                  23

                                  24   (Dkt. No. 49 at 1.) The Court set a new briefing schedule, with Plaintiff’s opposition due by June

                                  25   19, 2020, and Defendant’s reply due by June 26, 2020.

                                  26             To date, Plaintiff has not filed an opposition or statement of non-opposition.1 Pursuant to

                                  27

                                  28   1
                                           Defendant also did not file a reply.
                                          Case 4:19-cv-07776-KAW Document 50 Filed 06/29/20 Page 2 of 2




                                   1   the undersigned’s standing order, “[t]he failure of the opposing party to file a memorandum of

                                   2   points and authorities in opposition to any motion shall constitute consent to the granting of the

                                   3   motion.” (Judge Westmore’s General Standing Order ¶ 23.) Accordingly, the Court GRANTS

                                   4   Defendant’s motion to stay as unopposed.

                                   5          IT IS SO ORDERED.

                                   6   Dated: June 29, 2020
                                                                                             __________________________________
                                   7                                                         KANDIS A. WESTMORE
                                   8                                                         United States Magistrate Judge

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                         2
